                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


JEFFREY ORTIZ OLIVAREZ,

                        Plaintiff,

                v.                                            CASE NO. 19-3140-SAC

KEARNY COUNTY JAIL, et al.,

                        Defendants.

                                               ORDER


        Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas. On November 26,

2019, the Court entered a Memorandum and Order and Order to Show Cause (Doc. 5) (“MOSC”)

granting Plaintiff until December 17, 2019, in which to show good cause why his Complaint

should not be dismissed.

        This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel (Doc. 6).

Plaintiff argues that he is unable to obtain counsel due to his indigency; his incarceration will

greatly limit his ability to litigate; the issues involved are complex and will require significant

research and investigation; he has limited access to the law library and limited knowledge of the

law; a trial will likely involve conflicting testimony; having counsel will enable Plaintiff to better

present his case and cross examine witnesses; and Plaintiff has been unable to obtain a lawyer due

to financial difficulties.

        The Court has considered Plaintiff’s motion for appointment of counsel. There is no

constitutional right to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543,

547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision whether


                                                  1
to appoint counsel in a civil matter lies in the discretion of the district court. Williams v. Meese,

926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the court that

there is sufficient merit to his claim to warrant the appointment of counsel.” Steffey v. Orman,

461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393 F.3d 1111,

1115 (10th Cir. 2004)). It is not enough “that having counsel appointed would have assisted [the

prisoner] in presenting his strongest possible case, [as] the same could be said in any case.”

Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

        In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at 979).

The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has asserted a

colorable claim against a named defendant; (2) the issues are not complex; and (3) Plaintiff

appears capable of adequately presenting facts and arguments. The Court denies the motion

without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.

        Plaintiff is cautioned that the Court’s December 17, 2019 deadline to respond to the

Court’s MOSC at Doc. 5 remains in effect.

        IT IS THEREFORE ORDERED that Plaintiff’s Motion for Appointment of Counsel

(Doc. 6) is denied without prejudice.

        IT IS SO ORDERED.

        Dated December 6, 2019, in Topeka, Kansas.

                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
